Citation Nr: 1542807	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-07 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a psychiatric disability, claimed as secondary to the lumbar spine disability.

3.  Entitlement to service connection for hypertension, claimed as secondary to the lumbar spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the San Juan, Puerto Rico regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a July 2015 videoconference hearing before the undersigned in June 2015.  A transcript is in the record.  

The issues of entitlement to service connection for a psychiatric disability and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has current low back disability that is the result of injuries in service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his current low back disability is the result of a documented fall down a staircase in which he sustained a service connected injury to his head.  He notes that the service treatment records confirm that he was treated for lumbosacral strain, and he argues that this was the initial manifestation of his current low back disabilities.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence establishes that the Veteran has a current low back disability.  A December 2009 letter from a private doctor noted a back problem which he described as stiffness and continuous muscle spasm.  A December 2009 VA x-ray study demonstrated paravertebral muscle spasm, spondylosis and severe narrowing of intervertebral disc spaces L2-L3; L4-L5, and L5-S1.  Based on physical examination and the December 2009 x-ray, a January 2010 VA examiner diagnosed lumbar strain and lumbar spondylosis.  A May 2011 private examiner reached diagnoses that included spinal stenosis, facet joint arthropathy, neurogenic claudication, severe post traumatic degeneration of the lumbosacral spine, and chronic axial low back pain.  Based on this evidence, the first requirement for service connection, which is medical evidence of a current disability, has been met.  

The service treatment records also demonstrate that the Veteran was hospitalized for three days for lower back pain in September 1969.  There was no history of trauma or strain.  An X-ray study was negative, and the diagnosis was acute lumbar sprain.  November 1969 records confirm that the Veteran was involved in a fall or fight in which he was admitted with a mild concussion.  Service connection has been established for migraines as a result of this concussion.  While the Veteran's January 1971 separation examination found that the spine was normal, and he denied a history of back pain on a report of medical history obtained at that time; the Veteran testified at the June 2015 hearing that he injured his back as well as his head in the November 1969 fall.  The Veteran is competent to state that he experienced back pain following his fall.   Therefore, the second requirement for service connection, in-service incurrence of an injury, has also been met.  

While the evidence shows treatment for back pain in service as well as a current disability, these requirements are not enough to establish service connection.  There must still be medical evidence of a nexus between the claimed in-service injury and the present disability.  

The evidence includes three opinions from medical doctors as to whether the Veteran's current back disabilities are related to active service.  Two of the opinions support the Veteran's contentions, while the third does not.  

The opinions that support the Veteran include a December 2009 letter from Dr. O. one of the Veteran's private doctors, who wrote that the Veteran sustained multiple injuries as a result of a fall going down stairs that required hospitalization for weeks.  The doctor said that in addition to the direct trauma, the back strain could cause continuous spasm and inflammatory changes that could lead to degenerative changes in the column area, resulting in bad posture, loss of correct alignment and loss of curvature.  The examiner opined that it was more probable than not that the Veteran's back problem was service connected secondary to the incident in service.  

The report of a May 2011 examination by another of the Veteran's private doctors, Dr. C., includes a history obtained from the Veteran, an extensive review of the Veteran's VA medical records, and a complete physical examination.  The examination report describes the Veteran's fall down the stairs as well as his complaints of severe low back pain in service.  It also includes descriptions of many of the findings from VA physical therapy treatment notes as well as other VA treatment records dating.  At the end of this examination and lengthy record review, the examiner opined that there was a causal relationship between the accident in service and the actual condition of the lumbosacral spine.  The examiner explained that the initial trauma caused a gradual degeneration of the lumbosacral spine, which has resulted in severe persistent pain.  

The negative opinion is from a VA examiner who examined the Veteran in January 2010.  The claims folder was reviewed by the examiner, who noted the episode of lumbar strain in service.  However, the examiner opined that the Veteran's current back disability was unrelated to that episode.  The rationale was that there was no further evidence of back pain in service after the 1969 episode of lumbar strain, and this episode was considered to have been acute, treated, and improved.  Although the Veteran alleges having experienced low back pain for many years, the post service medical records did not show back pain until his first visit to VA in May 2009.  The examiner concluded that the evidence did not show a longitudinal history of a back condition that could be related to the event in service.  The Veteran's contentions regarding an injury to his back during his fall were not addressed.  

The Board finds that the opinions that support the Veteran's contentions are at least as persuasive as the VA opinion that failed to find a nexus.  The May 2011 private examination report includes a record review that is even more thorough than and just as accurate as the one conducted by the January 2010 VA examiner.  Moreover, this examiner addressed the Veteran's contention that he injured his back in the same fall that led to his concussion and service connected headache disability, while the VA examiner failed to address this contention.  Finally, the VA examiner's rationale for finding that there was not a nexus was based on the lack of medical evidence to verify treatment between service and the current diagnosis made in 2009.  This is an insufficient rationale.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In contrast, the May 2011 examiner explained the accident in service caused a gradual degeneration of the spine between service and the present.  Therefore, the preponderance of the competent medical opinion supports a finding of a nexus between the present disability and the injury in service.  Thus, all three requirements for service connection have been met, and service connection for a lumbar spine disability is established.  


ORDER

Entitlement to service connection for a lumbar spine disability is granted. 


REMAND

The Veteran contends that he has developed a psychiatric disability secondary to his back disability.  He also contends that he has developed hypertension secondary to the medications for his service connected disabilities. 

VA treatment records indicate that the Veteran has diagnoses of bipolar disorder and alcohol induced depression.  Although the December 2009 statement from Dr. O. notes the Veteran's depressed mood and attributes this to his back disability, the Veteran's bipolar disorder is not addressed, and there is no indication whether or not the symptoms attributable to each psychiatric disability can be differentiated.  The Veteran has yet to be afforded a VA examination of his psychiatric disabilities, and the Board finds that he should be scheduled for an examination to attempt to determine precisely which psychiatric disabilities and symptoms, if any, are the result of his service connected disabilities. 

Similarly, VA treatment records confirm that the Veteran has a current diagnosis of hypertension.  There is evidence that medications taken for migraines and back pain could cause high blood pressure.  Mayo Clinic Staff, Medications and Supplements that Can Raise Your Blood Pressure Mayo Clinic (Mar. 13, 2013) www.mayoclinic.org/diseases-cinditions/high-bloo-pressure/in-depth/blood-pressure/art-20045245; Beckman, J., Medications That Cause High Blood Pressure, webmd.com/hypertension-high-blood-pressure/gude/medications-cause- (Oct. 31, 2013).  This evidence indicates that hypertension may be related to service, and triggers VA's duty to provide an examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he has a current psychiatric disability related to service.  All indicated tests and studies should be conducted.  The examiner must note that the record has been reviewed.  

The examiner should answer the following: 

a) Does the Veteran have a current psychiatric disability?  A current disability is any psychiatric disorder present at any time since 2009  

b) For each current psychiatric disability, is it as likely as not that this disability began in service or is the result of a disease or injury in service? 

c) If the answer to (b) is negative, is it as likely as not that any current disability is proximately due to service connected back disability or migraines?  

d) If the answers to both (b) and (c) are negative, is it as likely as not that any current psychiatric disability was aggravated (increased in severity beyond the natural progression) by the service connected back disability or migraines?  

If aggravated, is there medical evidence created prior to the aggravation, or at any time between the time of aggravation and the current level of disability that shows a baseline of the psychiatric disability prior to aggravation?  

e) If depression or a bipolar disability is not identified on current examination, were the earlier diagnoses mistaken, or has the disability gone into remission?  If the earlier diagnoses were accurate, treat the disorder as a current disability.

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should state whether the inability to provide the needed opinion is due to the limits of the examiners medical knowledge, or medical knowledge in general or there is additional evidence that, if obtained, would permit the needed opinion to be provided.  

2.  Schedule the Veteran for a VA examination for hypertension.  All indicated tests and studies should be conducted.  The examiner should review the claims folder.  

The examiner should answer the following: 

a) Is it as likely as not that hypertension is the result of a disease or injury in active service? 

c) If the answer to (b) is negative, is it as likely as not that hypertension is due to the service connected back disability and/or migraine headaches, to include the medications used to treat these disabilities? 

d) If the answers to both (b) and (c) are negative, is it as likely as not that hypertension was aggravated (increased in severity beyond the natural progression) due to the service connected back disability and/or migraine headaches, to include the medications used to treat these disabilities?  

If aggravated, is there medical evidence created prior to the aggravation, or at any time between the time of aggravation and the current level of disability that shows a baseline of the psychiatric disability prior to aggravation?  

e) If hypertension is not identified on current examination, were the earlier diagnoses mistaken, or has it gone into remission?  If the earlier diagnoses were accurate, treat hypertension as a current disability.

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should state whether the inability to provide the needed opinion is due to the limits of the examiners medical knowledge, or medical knowledge in general or there is additional evidence that, if obtained, would permit the needed opinion to be provided.  

3.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


